Shaw, C. J.
The original cause of action did not render the city liable as trustee, because it is a cause of action arising from tort. The verdict did not convert it into a debt; no action of debt would lie on it. It could not constitute a debt till judgment should be rendered on it; and when judgment was rendered on it, it was too late for the city to plead it, or otherwise bring it to the notice of the court. The city owed the principal nothing when the trustee writ was served on them.

Trustee discharged